DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 09/18/2020.  These drawings are accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of prior U.S. Patent No. 9,046,465 B2. This is a statutory double patenting rejection.

Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. 9,046,465 B2 (hereinafter “the ‘465 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present application are taught by the claims of the ‘465 patent as follows:
The limitations of Claims 16 and 17 of the present application are taught within Claim 16 of the ‘465 patent; and,
The limitations of Claim 18 of the present application are taught within Claim 17 of the ‘465 patent. 

Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-12, and 14-16 of U.S. Patent No. 9,726,619 B2 (hereinafter “the ‘619 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present application are taught by the claims of the ‘619 patent as follows:
With respect to Claim 1 of the present application, the claims of the ‘619 patent teach an X-ray imaging apparatus for obtaining a radiation image of an object having a length (Claim 1), comprising:
a plurality of X-ray tubes arranged in a first ring around the object, each X-ray tube comprising a predefined number of X-ray sources, each X-ray source being equally spaced from an adjacent source, each X-ray source emitting X-rays during a predefined emission period (Claim 1, Lines 3-16); and
a controller configured to cause each of said X-ray sources to emit X-rays in accordance with a firing pattern, wherein said firing pattern causes a substantially even distribution of X-rays from the X-ray sources over a surface of a virtual cylinder, having a length, wherein the virtual cylinder is positioned around the object and the length of the virtual cylinder is equal to or greater than the length of the object (Claim 1, Lines 3-16 and Claim 14).
With respect to Claim 9 of the present application, the claims of the ‘619 patent teach an X-ray imaging apparatus for obtaining a radiation image of an object having a length (Claim 1), comprising:
a plurality of X-ray tubes, each X-ray tube comprising a predefined number of X-ray sources and each X-ray source emitting X-rays during a predefined emission period, wherein the X-ray sources are arranged in a circular pattern on a plane that is normal to a direction of travel of the object (Claim 1, Lines 3-16); and
a controller configured to cause each of said X-ray sources to emit X-rays in accordance with a firing pattern, wherein said firing pattern causes said sources to fire in a sequence that is rotationally invariant (Claim 1, Lines 3-16 and Claim 11). 
With respect to Claim 16 of the present application, the claims of the ‘619 patent teach an X-ray imaging apparatus defining a reconstruction volume, comprising a plurality of voxels, for scanning an object (Claim 1), comprising:
a plurality of X-ray tubes, each X-ray tube comprising a predefined number of X- ray sources and each X-ray source emitting X-rays during a predefined emission period, wherein, during operation, the X-ray sources are stationary and wherein the X-ray sources are positioned in a plane (Claim 1, Lines 3-16 and Claim 10);
a plurality of detectors, wherein the detectors are on at least one plane that is parallel to the plane of the sources and for which the detectors and the sources are not co-planar and wherein the detectors generate projection data (Claim 16); and
a controller configured to cause each of said X-ray sources to emit X-rays in accordance with a firing pattern, wherein said firing pattern causes the X-ray sources to emit X-rays that intersect each voxel of the reconstruction volume at a plurality of angles and wherein said plurality of angles are substantially evenly distributed over a range of 0 degrees to 360 degrees (Claim 1, Lines 3-16 and Claim 6).
Thereafter, the claims correspond as follows:
The limitations of Claims 2, 12, 13, 17, and 18 of the present application are taught within Claims 14 and 15 of the ‘619 patent;
The limitations of Claims 3 and 10 of the present application are taught within Claim 10 of the ‘619 patent;
The limitations of Claim 4 of the present application are taught within Claim 5 of the ‘619 patent;
The limitations of Claim 5 of the present application are taught within Claim 4 of the ‘619 patent;
The limitations of Claim 6 of the present application are taught within Claim 11 of the ‘619 patent;
The limitations of Claim 7 of the present application are taught within Claim 6 of the ‘619 patent;
The limitations of Claim 8 of the present application are taught within Claim 16 of the ‘619 patent;
The limitations of Claim 14 of the present application are taught within Claim 3 of the ‘619 patent;
The limitations of Claim 15 of the present application are taught within Claim 12 of the ‘619 patent; and,
The limitations of Claims 19 and 20 of the present application are taught within Claim 1, Lines 5-9 and Claim 11 of the ‘619 patent.

Claims 1-5 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11-15, 22, 24, 28, 34-41, and 47 of copending Application No. 15/640,965 (reference application, hereinafter “the ‘965 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present application are taught by the claims of the ‘965 application as follows:
With respect to Claim 1 of the present application, the claims of the ‘965 application teach an X-ray imaging apparatus for obtaining a radiation image of an object having a length (Claim 9), comprising:
a plurality of X-ray tubes arranged in a first ring around the object, each X-ray tube comprising a predefined number of X-ray sources, each X-ray source being equally spaced from an adjacent source, each X-ray source emitting X-rays during a predefined emission period (Claim 9, Lines 3-5 and 12-15; and Claims 23 and 25); and
a controller configured to cause each of said X-ray sources to emit X-rays in accordance with a firing pattern, wherein said firing pattern causes a substantially even distribution of X-rays from the X-ray sources over a surface of a virtual cylinder, having a length, wherein the virtual cylinder is positioned around the object and the length of the virtual cylinder is equal to or greater than the length of the object (Claim 9, Lines 12-19 and Claim 12).
With respect to Claim 9 of the present application, the claims of the ‘965 application teach an X-ray imaging apparatus for obtaining a radiation image of an object having a length (Claim 34), comprising:
a plurality of X-ray tubes, each X-ray tube comprising a predefined number of X-ray sources and each X-ray source emitting X-rays during a predefined emission period, wherein the X-ray sources are arranged in a circular pattern on a plane that is normal to a direction of travel of the object (Claim 34, Lines 3-5 and 12-15; and Claims 42 and 44); and
a controller configured to cause each of said X-ray sources to emit X-rays in accordance with a firing pattern, wherein said firing pattern causes said sources to fire in a sequence that is rotationally invariant (Claim 34, Lines 10-17 and Claims 43 and 45). 
With respect to Claim 16 of the present application, the claims of the ‘965 application teach an X-ray imaging apparatus defining a reconstruction volume, comprising a plurality of voxels, for scanning an object (Claim 34), comprising:
a plurality of X-ray tubes, each X-ray tube comprising a predefined number of X- ray sources and each X-ray source emitting X-rays during a predefined emission period, wherein, during operation, the X-ray sources are stationary and wherein the X-ray sources are positioned in a plane (Claim 34, Lines 3-5 and 12-15; and Claims 42 and 44);
a plurality of detectors, wherein the detectors are on at least one plane that is parallel to the plane of the sources and for which the detectors and the sources are not co-planar and wherein the detectors generate projection data (Claim 34, Lines 6-9 and Claim 45); and
a controller configured to cause each of said X-ray sources to emit X-rays in accordance with a firing pattern, wherein said firing pattern causes the X-ray sources to emit X-rays that intersect each voxel of the reconstruction volume at a plurality of angles and wherein said plurality of angles are substantially evenly distributed over a range of 0 degrees to 360 degrees (Claim 34, Lines 10-17; and Claims 43 and 45).
Thereafter, the claims correspond as follows:
The limitations of Claim 2 of the present application are taught within Claim 13 of the ‘965 application;
The limitations of Claim 3 of the present application are taught within Claim 1, Line 5 of the ‘965 application;
The limitations of Claim 4 of the present application are taught within Claim 1, Line 15 and Claim 40 of the ‘965 application;
The limitations of Claim 5 of the present application are taught within Claims 22 and 41 of the ‘965 application;
The limitations of Claim 6 of the present application are taught within Claim 1, Line 15 of the ‘965 application;
The limitations of Claim 7 of the present application are taught within Claim 24 of the ‘965 application;
The limitations of Claim 8 of the present application are taught within Claim 9, Lines 7-11 and Claim 26 of the ‘965 application;
The limitations of Claim 10 of the present application are taught within Claim 34, Line 5 of the ‘965 application;
The limitations of Claim 11 of the present application are taught within Claim 35 of the ‘965 application;
The limitations of Claims 12, 13, 17, and 18 of the present application are taught within Claims 36 and 37 of the ‘965 application;
The limitations of Claim 14 of the present application are taught within Claim 34, Lines 6-9 and Claim 38 of the ‘965 application;
The limitations of Claim 15 of the present application are taught within Claim 39 of the ‘965 application; and,
The limitations of Claims 19 and 20 of the present application are taught within Claim 9, Lines 16-19 and Claim 51 of the ‘965 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        10/21/2021